DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the communication filed on December 1, 2020.
Claims 21-20 are pending in this action. Claims 1-20 have been canceled. Claims 21-40 have been newly added. 
Patent Trial and Appeal Board has affirmed, Appellant appeals from the examiner’s rejection on October 1, 2020, on the claims 1-20.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on December 1, 2020 has been entered.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,387,565. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed language of claims 21-40 merely broadens the claimed subject matter of claims 1-20 of the patent by omitting human proofreadrers in a crowed-source population to correct corresponding excerpt of text containing a possible grammatical error and other activity related to that.	
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9,465,793. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed language of claims 21-40 merely broadens the claimed subject matter of claims 1-27 of the patent by omitting human proofreadrers in a crowed-source population to correct corresponding excerpt of text containing a possible grammatical error and other activity related to that.	
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,387,565. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed language of claims 21-40 merely broadens the claimed subject matter of claims 1-33 of the patent by omitting human proofreadrers in a crowed-source population to correct corresponding excerpt of text containing a possible grammatical error and other activity related to that.	
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception(i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) an abstract idea of generating See Two-Way Media Ltd. v. Comcast Cable Commons, LLC, 874 F.3d 1329, 1337 (Fed. Cir. 2017) (“The claim requires the functional results . . . but does not sufficiently describe how to achieve these results in a non-abstract way.”). 
The claims recite a Judicial exception relating to “grammar checking, along with a generic computer (server) that simply used as tool to implement the abstract idea”. Here the claim do not change the underlying or other technology, rather the claimed techniques process information and serve as pedagogical tool. The claimed additional elements—the client computing device and network—“merely use a computer as a tool to perform an abstract idea” or “do no more than generally link the use of a judicial exception to a particular technological environment.” Memorandum, 84 Fed. Reg. at 55; see Customedia Techs., LLC v. Dish Network Corp., No. 2018-2239, 2020 WL 1069742, at *3 (Fed. Cir. Mar. 6, 2020) (“We have held that it is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool.”). 
Accordingly, claim 1 does not integrate the judicial exception into a practical application. See Memorandum, 84 Fed. Reg. at 54. As the claim recites a judicial exception and fails to integrate the exception into a practical application, the claim is “directed to the . . . judicial exception.” Id. at 54.

The claim does not require that the method be implemented by a particular machine. The method/system does not require a particular transformation of a particular article: There is not transformation of a physical objects or data into a different state or thing. This grammar checking is similar found by the courts to be abstract idea of “generating rule-based tasks for processing an insurance claim” (Accenture Global Servs., GmbH v. Guidewire Software, Inc., 108 USPQ2d 1173 (Fed. Cir. 2013)).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply a generic computer (server and client) and communication network. The claim amounts to no more than grammar checking. Taking the claimed elements either individually or as ordered combination, that transform claims into patent-eligible application, since claims merely recite use of already existing computer-based grammar checking using grammatical rules, and providing a customized writing reference guide, and there is no “inventive concept” in using grammatical rule and computer to perform well-understood, routine, and conventional activities commonly used in industry of grammar checking, since claims, at most, attempt to limit abstract idea to particular technological environment, and such limitation has been held insufficient to save claims in this context, and since dependent claims are not rendered patent-eligible by recitation 
	Please see the decision on Appeal by the applicant.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).

					
January 29, 2021								Abul K. Azad
										Primary Examiner
										Art Unit 2656
/ABUL K AZAD/Primary Examiner, Art Unit 2656